Citation Nr: 0614819	
Decision Date: 05/19/06    Archive Date: 05/31/06	

DOCKET NO.  02-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a compression fracture of the cervical spine at 
C7.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1981 to March 
1983.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The Board remanded the 
appeal in February 2004 for VCAA compliance, and again in 
March 2005 as a result of a change in rating criteria 
involving the spine and for the accomplishment of a current 
VA examination.  All requested development in both Board 
remands has been completed, and the appeal is now ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of this appeal involving an increased 
evaluation for cervical spine disability, a VA examination 
resulted in an opinion that the veteran's chronic headaches 
could be related to his initial cervical spine injury.  The 
RO granted service connection for musculoskeletal type 
headaches, with a 10 percent evaluation made effective from 
the date of the veteran's initial claim for increase in 
December 2000.  The veteran was informed of this allowance 
and of his appellate rights, and he did not disagree or 
initiate an appeal.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  From the date of the veteran's initial claim for increase 
in December 2000 through present, the veteran's cervical 
spine disability is shown to be manifested by not more than 
moderate limitation of cervical spine motion, diagnostic 
studies do not reveal that slight bulging at C7 results in 
neurological radicular symptoms of severe recurring attacks 
with intermittent relief, the mild disc bulge at C7 with some 
minimal degenerative changes does not constitute a 
demonstrable deformity in association with the veteran's 
initial compression fracture, and at no time during the 
pendency of the appeal is the veteran shown to have forward 
flexion of the cervical spine limited to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine, nor are 
there incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during any 12-month 
period.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the residuals of a C7 cervical spine compression fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (before and after 
September 23, 2003) and 5292, 5235-5243 (after September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran received formal VCAA notice in March 2001, prior 
to the issuance of the initial adverse rating decision now on 
appeal in July 2001.  This notification informed the veteran 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  During the lengthy pendency of 
this appeal, the veteran was subsequently provided additional 
formal VCAA notice in February 2004.  

In multiple statements of the case, the veteran has been 
provided the regulatory implementation of VCAA, and the laws 
and regulations governing his claim for an increased 
evaluation for cervical spine disability, including the older 
and now superseded criteria, and also the more recently 
adopted criteria for evaluation of cervical spine disability.  
All records of the veteran's treatment with VA have been 
collected for review, the veteran has submitted copies of 
private medical treatment records, and the veteran has been 
provided multiple VA examinations which are adequate for 
rating purposes.  The veteran does not contend nor does the 
evidence on file suggest that there remains any outstanding 
relevant evidence which has not been collected for review.  
The Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), 
in the absence of competent evidence demonstrating any 
significant increase in overall cervical spine disability 
during the pendency of the appeal, any failure to provide 
such notice must be considered harmless error.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to more or less movement 
than normal, weakened movement, excess fatigability, pain, 
incoordination, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the cervical 
vertebrae are considered a group of minor joints, ratable on 
disturbance of cervical spine function.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 (1995).  

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003.

The Board notes that during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective in September 2002, and September 2003.  
See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 5154 
(Aug. 27, 2003).  Where the law or regulations governing a 
claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.  

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the cervical spine when limitation 
was slight (10 percent), moderate (20 percent), or severe 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290.  

Prior to September 2002, the Schedule also provided that 
residuals of fractured vertebrae with spinal cord involvement 
involving being bedridden or requiring long leg braces 
warranted a 100 percent evaluation.  Without cord involvement 
but with abnormal mobility requiring a neck brace (jury-
mast), a 60 percent evaluation was warranted.  In other 
cases, the residuals from fractured vertebrae were to be 
rated in accordance with limitation of motion or muscle 
spasm, adding 10 percent for any demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Also prior to September 2002, intervertebral disc syndrome, 
if properly diagnosed, warranted a 10 percent evaluation with 
mild symptoms, a 20 percent evaluation for moderate symptoms 
with recurring attacks, and a 40 percent evaluation with 
severe symptoms with recurring attacks with only intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective September 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc (preoperative or postoperative) 
either on the total duration of incapacitating episodes over 
any 12-month period, or by combining under § 4.125 separate 
evaluations of its orthopedic and neurologic manifestations 
along with evaluations for all other disabilities, whichever 
method resulted in a higher evaluation.  Ratings were 
provided for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during any 12-month period for a 
20 percent evaluation, and with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during any 12-month period warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  An 
incapacitating episode is defined in the Schedule as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  

Effective September 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
included 5237 (cervical or lumbosacral strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless 5243 is evaluated 
under the formula for rating intervertebral disc syndrome 
based upon incapacitating episodes with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  
Unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation; unfavorable ankylosis of the entire 
cervical spine warrants a 40 percent evaluation; forward 
flexion of the cervical spine limited to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine, warrants 
a 30 percent evaluation; forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis warrants a 20 percent evaluation.  

Analysis:  During service in December 1982, the veteran is 
noted to have sustained a mild compression fracture of the 
cervical spine.  VA X-ray studies within two months of 
service separation in May 1983 noted a mild compression of 
the C7 vertebral body.  The disc space was well preserved and 
neural foramina was intact.  There was no evidence of 
misalignment or abnormality or other defect.  

Prior to the veteran's December 2000 claim for increase, he 
had most recently been provided a VA examination in September 
1999.  The physician reviewed the veteran's claims folder and 
noted that X-rays taken during service revealed a compression 
fracture of C7 involving only the superior anterior plate, 
but with no dislocation of the spinal structures.  The 
examination revealed that the neck had full range of lateral 
rotation and backward extension but that forward flexion was 
limited to approximately 25 degrees.  There was no palpable 
muscle spasm and no noted weakness in the upper arms.  
Reflexes were two plus and symmetrical.  Current X-rays of 
the cervical spine showed a slight flattening of the C7 
vertebral body with an osteophyte and there were some 
degenerative changes at other intervertebral levels.  The 
impression was mild to moderate neck pain without clear-cut 
neurological deficits.  

The veteran submitted the report of a private disability 
examination performed in May 2000.  The principal complaint 
at that time was low back pain of a severe onset in August 
1999.  The veteran had been provided both upper and lower 
extremity EMG/NCS and cervical and lumbosacral MRI's, and 
this private report of examination noted that all "were non-
revealing."  Cervical spine X-rays and cervical MRI revealed 
a minimal bulging at C6-C7.  The examination and review of 
diagnostic studies resulted in a clinical finding that there 
was no spinal stenosis or foraminal entrapment present.  The 
impression was chronic cervicalgia, and a suspicion the 
veteran had soft tissue pain with associated muscle tension 
and migraine headaches.  

In April 2001, the veteran was provided another VA 
examination which included a review of his claims folder.  At 
this time, he complained of chronic neck pain, and pain 
radiating across the left shoulder.  Examination revealed the 
neck had full range of motion to approximately 70 degrees of 
right and left lateral rotation, 55 degrees of backward 
extension, and 40 degrees of forward flexion.  There was no 
focal weakness appreciated in confrontational testing of the 
upper extremities, and reflexes were two plus and 
symmetrical.  There was no noted atrophy of muscle 
structures.  The examining doctor noted the previous MRI 
study of the cervical spine which showed a slight bulge of 
the C6-C7 disc, but without frank herniation and no neural 
structure compromise.  It was also noted that previous X-ray 
studies had shown a slight flattening of the C7 vertebral 
body.  The impression, again, was chronic neck pain and 
headaches without evidence of neural compromise.  

In June 2002, the veteran was provided another VA examination 
with review of his claims folder.  Examination revealed what 
was reported as full range of cervical spine motion to 70 
degrees of right and left lateral rotation, 50 degrees 
backward extension, and 45 degrees of forward flexion.  There 
was no focal weakness and reflexes were two plus.  The 
impression was chronic soft tissue cervical and upper back 
pain and low back pain.  

In August 2005, VA outpatient treatment records note that the 
veteran had mild tenderness to palpitation in the neck and 
low back over the paravertebral muscles, but motor strength 
was noted as 5/5 in both upper and lower extremities with no 
significant sensory deficits.  One of the assessments from 
this consultation noted that the veteran had a right shoulder 
impingement syndrome with subacromial bursitis.  Outpatient 
treatment records in August 2005 again confirmed right 
shoulder subacromial bursitis.  

In October 2005, the veteran was provided his most recent VA 
examination, which again included a review of his claims 
folder.  The veteran described his pain as chronic and 
although variable in intensity, he reported no specific 
flare-ups.  Examination revealed forward flexion to 40 
degrees, backward extension to 60 degrees, left and right 
lateral flexion to 40 degrees, left lateral rotation to 
65 degrees, and right lateral rotation to 70 degrees.  There 
was no fatigability or incoordination or loss of range of 
motion after repetitive movements of the cervical spine.  
Reflexes were two plus and symmetrical.  Laboratory sense was 
equal in the upper and lower extremities.  There was no 
palpable muscle spasm over the muscleclature of the cervical 
spine or upper back.  There were no fixed deformities or 
notable abnormalities of the cervical spine.  X-ray 
examination of the bilateral shoulders was unremarkable, and 
X-rays of the cervical spine continued to demonstrate a mild 
cervical spondylosis.  The impression was cervical 
spondylosis with no evidence of entrapment of nerve root or 
resulting cervical radiculopathies.

The veteran's currently assigned 20 percent evaluation for 
his service-connected residuals of a compression fracture of 
the cervical spine at C7 was awarded based on now superseded 
criteria at Diagnostic Code 5290, for moderate limitation of 
cervical spine motion.  No reported range of motion studies 
during the pendency of this appeal have demonstrated or 
approximated a severe limitation of motion sufficient for the 
award of the next higher 30 percent evaluation under that now 
superseded criteria.  

Superseded Diagnostic Code 5285 for residuals of fractured 
vertebrae provides a 60 percent evaluation if there is no 
cord involvement but does require clinical evidence of 
abnormal mobility requiring the constant wearing of a neck 
brace (jury-mast), and the veteran is not shown to meet or 
even closely approximate this level of cervical spine 
disability.  This diagnostic code states that lower 
evaluations must be made based upon compensable evaluations 
assigned for limitation of motion, "adding 10 percent for 
demonstrable deformity of vertebral body."  At no time since 
the veteran incurred the compression fracture at C7, has he 
ever been shown on X-ray study to have a demonstrable 
deformity attributable to that compression fracture.  The 
fact that the veteran now has some mild degenerative changes 
and a slight bulging of the C7 intervertebral disc space does 
not equate to a deformity consistent with the meaning of this 
diagnostic code.  X-ray and MRI diagnostic studies have 
consistently revealed some minor degenerative changes and a 
mild disc bulge which are common findings for individuals of 
the veteran's age in the absence of any single vertebral body 
compression fracture.  The most recent VA X-ray examination 
clearly reported that the veteran had "no fixed deformities 
or notable abnormalities of the cervical spine."  No 
additional 10 percent evaluation is therefore warranted in 
accordance with now superseded Diagnostic Code 5285 for a 
demonstrable deformity attributable to a vertebral fracture.  

Under the criteria for evaluation of the veteran's cervical 
spine disability which is now in effect the veteran clearly 
does not meet the criteria for the next higher 30 percent 
evaluation which would require competent clinical evidence 
demonstrating that forward flexion of the cervical spine was 
limited to 15 degrees or less (or that he had favorable 
ankylosis (complete bony fixation) of the entire cervical 
spine).  During the pendency of this appeal, forward flexion 
was noted to be 45 degrees in April 2001, 45 degrees in June 
2002, and 40 degrees in October 2005.

Accordingly, at no time during the pendency of this appeal is 
the veteran shown to meet or closely approximate the criteria 
for an evaluation in excess of his presently assigned 
20 percent for the residuals of his compression fracture at 
C7, either under the older and now superseded criteria, or 
under the criteria now in effect for evaluating the veteran's 
cervical spine disability.  Indeed, careful review of the 
clinical evidence on file indicates that the veteran's 
individual or combined ranges of motion for the cervical 
spine would not even warrant the presently assigned 
20 percent evaluation under the current and now applicable 
criteria for evaluating the cervical spine.  However, the 
current 20 percent evaluation was made based upon a finding 
of moderate limitation of cervical spine motion, and that 
evaluation will not now be disturbed.  

The Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 and DeLuca v. Brown, 4 Vet. App. 202 (1995), 
but the veteran is not shown by the evidence on file to have 
significant episodes of functional loss due to pain on use, 
or due to flare-ups warranting an increased evaluation, 
especially in light of the fact that he is not shown to meet 
the criteria for his currently assigned 20 percent evaluation 
under the current General Rating Formula for Diseases and 
Injuries of the Spine.  The most recent VA examination 
specifically reported that there was no fatigability or 
incoordination or loss of range of motion after repetitive 
movements of the cervical spine.  

Finally, during the pendency of this appeal, the veteran has 
increasingly complained of pain in his upper back and 
shoulders which he believes to be causally related to his 
cervical spine compression fracture.  The evidence on file 
does not support the veteran's contention.  Multiple VA and 
private examinations and diagnostic studies have failed to 
indicate that the veteran's C7 compression fracture results 
in any spondylolisthesis or nerve root compression sufficient 
to result in radicular symptoms to the upper back, shoulders 
or upper extremities.  X-ray examinations of the shoulders 
have been essentially normal, but it is noteworthy that more 
recent VA outpatient treatment records do confirm that the 
veteran has right shoulder subacromial bursitis, but there is 
a complete absence of any evidence which shows or suggests 
that bursitis of either shoulder could be causally related to 
an old C spine compression fracture.  Although service 
connection for the residuals of the veteran's C7 compression 
fracture has been granted, this allowance has at no time 
included an evaluation for degenerative disc disease under 
either the old superseded Diagnostic Code 5293, or under the 
formula for rating intervertebral disc syndrome made 
effective in September 2002.  Under the newer criteria, there 
is a complete absence of competent clinical evidence showing 
that the veteran has incapacitating episodes attributable to 
cervical disc disease which "requires bed rest prescribed by 
a physician and treatment by a physician."  


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a compression fracture of the cervical spine at 
C7 is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


